PER CURIAM.
The trial court dismissed with prejudice the Second Amended Complaint filed by The Keyes Company. Keyes appeals. We reverse and remand.
We have examined the Complaint m detail and in light of the appellate treatment. We determine that it stated a cause of action sufficient to withstand a motion to dismiss based upon allegations of an intentional interference with an existing contractual relationship with resulting damages. See Tamiami Trail Tours, Inc. v. Cotton, 432 So.2d 148 (Fla. 1st DCA 1983); Wackenhut Corp. v. Maimone, 389 So.2d 656 (Fla. 4th DCA 1980); and Mead Corp. v. Mason, 191 So.2d 592 (Fla. 3d DCA 1966).
Reversed and remanded.
DOWNEY, WALDEN and BARKETT, JJ., concur.